Title: To Alexander Hamilton from John McClallen, 4 April 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Philadelphia 4th April 1799.
          
          Major Hoops made application to me this morning by the request of General MacPherson, to act as Brigade Major to the troops who are marching to suppress the insurrection  in Northampton County &c—
          I immediately accepted of the appointment, without reflecting untill this moment, that I should first have obtained your consent. 
          I informed Mr McHenry of the promise I had made Genl MacPherson and of my inconsiderate acceptance
          Major Hoops assured me that the trial of Capt. Frye would be postponed untill the evidence of Captain Henry could be obtained.
          I hope you will not, consider that my misconduct arose from an inclination to evade your orders—I shall feel extremely rejoiced, should you have the goodness to pardon this first transgression
          I have the honor to be, Sir Your very Obdt servant 
          
            Jno McClallen Capt.
            1st Regt. A & E
          
          Major Genl Hamilton
        